Proceeding pursuant to CPLR article 78 to review a determination of the respondent, Donald Selsky, Director of Special Housing/Inmate Disciplinary Program of the New York State Department of Correctional Services, dated January 29, 2002, which affirmed a determination of a hearing officer, made after a Tier III disciplinary hearing, finding the petitioner guilty of violating four prison disciplinary rules, and imposing a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the determination finding him guilty of refusing a direct order, refusing to comply with staff directions related to movement within the facility, refusing to comply with frisk and search procedures, and assault upon a staff member, is supported by substantial evidence in the record (see Matter of Bryant v Coughlin, 77 NY2d 642, 647 [1991]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]). Moreover, the record fails to support the petitioner’s claims of bias (see Matter of Hughes v Suffolk County Dept. of Civ. Serv., 74 NY2d 833, 834 [1989]; Matter of Wood v Cosgrove, 237 AD2d 616 [1997]).
The petitioner’s remaining contentions are without merit. Florio, J.E, Adams, S. Miller and Santucci, JJ., concur.